Citation Nr: 0806984	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-41 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for the veteran's 
service-connected bilateral foraminal stenosis due to lumbar 
spine disc bulge at L4-L5 level, rated as 10 percent 
disabling from December 23, 2000 to April 8, 2004 and rated 
as 20 percent disabling from April 9, 2004.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to December 
2000.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Appeals Management 
Center (AMC) in Washington, DC, which granted service 
connection for the veteran's low back disability and assigned 
a 10 percent rating from December 23, 2000 and a 20 percent 
evaluation from April 9, 2004.  The veteran appealed the 
initial ratings assigned for his service-connected low back 
disability as well as the effective date assigned for the 
grant of service connection.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

At the June 2007 Board hearing, the veteran indicated that he 
wanted to withdraw his claim for entitlement to an earlier 
effective date for the grant of service connection for his 
low back disability.  [The effective date is December 23, 
2000, the day following the veteran's separation from active 
military service.]  Therefore, the veteran's appeal with 
respect to that issue is withdrawn and, consequently, is not 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

A review of the record reveals that a remand for further 
development is necessary before proceeding to adjudicate the 
merits of the veteran's claim.

At the June 2007 Travel Board hearing, the veteran indicated 
that his low back symptoms had increased in severity since he 
had begun a new job approximately six months before that 
required "a lot of bending and lifting."  He also reported 
that he had experienced loss of motion as well as radiating 
pain down his right leg approximately 6 to 7 times per month.  
He further stated that he had to miss work three to four 
times in a month due to low back pain.  The veteran's 
representative asked to have the case remanded for a VA 
examination to include a magnetic resonance imaging (MRI) of 
the veteran's lumbar spine in order to ascertain the current 
nature and severity of his low back disability.  

The Board also notes that additional evidence to include VA 
treatment records was received in support of the veteran's 
claim in July 2007, which was not accompanied by a waiver of 
the veteran's right to its initial consideration by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2007).  The additional 
evidence includes an April 2007 VA physical therapy noting 
that the veteran reported that his low back problems had 
gotten worse due to his current job.  The physical therapist 
also wrote that the veteran's flexion, extension, right 
sidebend, and right rotation had decreased various 
percentages secondary to pain in the right lumbar area; 
however, no range of motion findings are apparent and, 
consequently, the extent of such range of motion decreases 
are unclear.  It is additionally observed that the physical 
therapist wrote in an April 2007 treatment record that the 
veteran's demonstrated symptoms that "correlate to radicular 
lumbar pathology" and a nurse practitioner similarly noted 
in a March 2007 VA treatment record that the veteran had 
"low back pain with radiculopathy."  However, the April 
2006 VA spine examination report, which was conducted 
approximately one year earlier, notes a diagnosis of mild 
degenerative disk disease of the lumbosacral spine "without 
radiculopathy."  Thus, it is unclear whether and to what 
extent the veteran currently has neurological symptomatology 
associated with his service-connected low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all outstanding 
VA treatment records pertaining to any 
treatment the veteran received for his low 
back disability from December 23, 2000 to 
the present and associate them with the 
claims folder.  (Please note that the 
veteran has reported having received 
treatment at VA medical centers (VAMC) in 
El Paso, Texas and Phoenix, Arizona).  If 
no additional treatment records are 
available, such should be noted for the 
record.  

2.  The veteran should be afforded with an 
appropriate medical examination to 
determine the current nature and severity 
of his service-connected low back 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  (Please note 
that the veteran's representative asked 
that the veteran's examination include an 
MRI.)  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should describe all 
symptomatology related to the veteran's 
service-connected low back disability to 
include any associated neurological 
symptomatology.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination as well as on repeated use 
or during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner should further provide an opinion 
regarding the impact of the veteran's 
service-connected low back disability on 
his ability to work.  A report of the 
examination should be associated with the 
veteran's claims folder.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
  

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



